1 Investor Relations Report As of March 31, 2007 Updated June 2007 2 Disclosure When used in this presentation, filings by Vineyard National Bancorp ("Company") with the Securities andExchange Commission ("SEC"), or other public or stockholder communications, or in oral statements madewith the approval of an authorized executive officer, the words or phrases "will likely result," "are expectedto," "will continue," "is anticipated," "estimate," "project," "believe" or similar expressions are intended toidentify "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of1995. The Company wishes to caution you that all forward-looking statements are necessarily speculative andnot to place undue reliance on any such forward-looking statements, which speak only as of the date made.Also, the Company wishes to advise you that various risks and uncertainties could affect the Company'sfinancial performance and cause actual results for future periods to differ materially from those anticipated orprojected. Specifically, the Company cautions you that important factors could affect the Company's businessand cause actual results to differ materially from those expressed in any forward-looking statement made by,or on behalf of, the Company, including: general economic conditions in its market area, particularly changesin economic conditions in the real estate industry or real estate values in our market, changes in marketinterest rates, increased loan prepayments, risk associated with credit quality, and other risks with respect toits business and/or financial results detailed in the Company's press releases and filings with the SEC. You areurged to review the risks described in such releases and filings. The risks highlighted herein should not beassumed to be the only factors that could affect future performance of the Company. The Company does notundertake, and specifically disclaims any obligation, to publicly release the result of any revisions that may bemade to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events orcircumstances after the date of such statements. 3 Our Values Creativity. Integrity. Flexibility. The bottom line… It’s all about People 4 OverviewAt March 31, 2007 m Traded on the NASDAQ Global Market System under the symbol “VNBC” m Market price - closed at $25.78(1) m $2.4 billion in assets m Shares outstanding - approximately 10.4 million m Market Capitalization - approximately $270 million(1) m Inside ownership most recent quarter end - approximately 15% m Institutional ownership most recent quarter end - approximately 50% (1) Based on closing stock price as of June 1, 2007 5 OverviewAt March 31, 2007 (1) Based on closing stock price as of June 1, 2007 Price Valuation Measures m 12 month trailing price to earnings (“P/E”) - 13.09(1) m Forward P/E fiscal year end Dec. 31, 2008 - 10.2 (based on analysts’ estimates) (1) m Price/Book most recent quarter- 1.9(1) m Price/tangible book - 2.8(1) m 1Q’07/TTM Net Income - $5.5 / $21.1 million m 1Q’07/TTM Diluted EPS - $0.51 / $1.97 m Analyst coverage - three (3) ♦ Oppenheimer ♦ RBC Capital Markets ♦ Sidoti & Company, LLC ♦ Consensus 2007 - $2.18 ♦ Consensus 2008 - $2.52 6 Capital Management Balance Sheet Effectiveness Operational Efficiency Consistent EPS Growth Key Financial Principles Key Strategic Principles 7 Return on Avg. Assets Efficiency Ratio Target Comm. 20% Bank Target 1.50% Bank Target 45% Annual Growth Target 15-20% Target Tang. 25% Bancorp Target 1.25% Bancorp Target 50% Strategic Performance 8 (Earnings and EPS Annualized for ’07) Operating Strategies Vineyard’s unique strategic drivers… • Diverse asset base and organizational structure • Strong operating efficiency • Operates within 20 unique markets • Development and enhancement of 10 specialty products • Branding and marketing of the Vineyard franchise − In target geographic markets − In target product markets …deliver strong results • 12 Inland Empire community banking centers • 4 community banking center presence in wealth communities • 5 corporate production centers throughout CA. • State of the art cash management products • Consistent, balanced growth since 2000 9 Ventura County San Gabriel Valley West Side Orange County Palm Desert Temecula Valley North San Diego ● Full Service Banking Center § Loan Production Office Our Markets Northern CA ● 10 # of VNBCBranches 2006 pop.(MM) % Pop. Growth2000-2006 Proj. % ∆ Pop.2006-2011 Los Angeles 7 10.0 6.7% 4.6% San Bernardino 5 2.0 17.3% 15.6% Orange 1 3.0 8.4% 6.2% Riverside 1 2.0 30.6% 25.9% San Diego 1 3.0 9.0% 6.5% Marin 1 0.2 1.2% .77% VNBC’s MarketTotals 16 20.5 9.9% 8.0% US 303.5 7.87% 6.66% Source: SNL Financial Vineyard Bank: Serving the Largest and FastestGrowing Markets in the U.S. 11 The MarketplaceWell Established in… m The Inland Empire: Ш Represents the counties of Riverside and San Bernardino, one ofthe fastest growing regions in the United States Ш Major distribution hub for goods coming in through the LosAngeles Harbors Ш Availability of “affordable” and buildable land for housing,commercial and retail development in support of the Los Angelesand Orange County regions 12 The MarketplaceWell Established in… m Emerging presence in Southern California Coastal Communities: Ш Represents the confluence of entrepreneurs and theaccumulation of wealth; providing significant newopportunities Ш From San Diego through Orange County into the west side ofLos Angeles coast and up into Ventura and Santa Barbaracounties Ш Significant opportunities for cash management services,construction lending and income property lending 13 The MarketplaceWell Established in… m Expansion into Northern California: Ш Represents similar characteristics to the southern CaliforniaCoastal communities Ш Marin County Banking Center - allows us to access theNorth Bay and Central Valley which also has similarcharacteristics to the Inland Empire Ш Monterey and Santa Clara Loan Production Offices willsupport the further expansion into Northern California 14 Risk Management Audit Lending Production RE ConstructionIndustries Income Property SBA Lending SFR LuxuryConstruction SFR Tract Construction Client Lending Credit Credit Administration Credit Operations Portfolio Management Underwriting Funding Banking Centers Cash Management Community Banking Administration Operation Services Non-Profit Services Finance Culture Internal Communication Accounting Administration Finance Financial Analysis Information Security Compliance Corporate Services Image & Brand Strategic Partners InformationTechnology Employee Recognition Facilities Human Resources Vintage University Strategic Design 15 Luxury Construction SBA Commercial/ Business Multi- Family Income Property Tract Construction Future 3-5 yrs: Organic Growth Our Strategic Map Past 6 yrs: Community Banking 20+ Unique Markets 10+ Expert Niches Future 5-7/10 yrs & Beyond: Franchise Maturity 16 Actual % as of2006 Projected % as of2009 Targeted Ranges Lending Mix Real Estate Construction& Land 49% 38% 20-50% Commercial & Industrial 6% 13% 10-20% Real Estate Mortgage 41% 45% 15-55% Consumer & all other 4% 4% <10% Deposit Mix Demand & NOW 19% 24% 10-25% Savings & Time 50% 42% 30-50% MMDA 31% 34% 30-50% Market Mix Inland Empire 65% 45% 30-50% Southern Ca. Coast 30% 45% 30-50% Northern Ca. 5% 10% 10-25% Strategic Target Mixes 17 Total Loans and Deposits 18 28% 13% 28% 8% 7% <1% 3% 2% Multi-Family & Other Residential Real Estate Com'l CRE Com'l Land Com'l Const. SFR Tract Land SFR Tract Const. Luxury SFR Const. Luxury SFR Land As of March 31, 2007 Total loans - $2.0 billion Loan Composition 19 As of March 31, 2007 Deposit Composition 20 • Organic deposit growth Ш Community positioning and expansion within current markets Ш Acquisition of teams within new growth markets Ш Targeted deposit market share of 20% 5 of 16 markets capture more than 20% 5 of 16 markets capture 10% minimum target Core Deposit StrategiesBanking Center Market Share 100% 100% March ’07 % market share assumes no change in peer data from June ‘06 21 Strong performance over time Diverse revenue and distribution channels Well established credit culture Developing broad-based deposit base Well established in robust growth markets A commitment to build shareholder value Employees, Customers, Investors…. “PEOPLE are our most valuable asset” Emerging presence in wealth and entrepreneur communities A proven business model: Vineyard National Bancorp Has… 22 Risk Management Jacquie Calhoun Executive Vice President Chief Risk Officer Audit Lending Production Michael Cain Executive Vice President Chief Lending Officer RE Construction Industries Income Property SBA Lending SFR Luxury Construction Client Lending Credit Rick Hagan Executive Vice President Chief Credit Officer Credit Administration Credit Operations Portfolio Management Underwriting Funding Chris Walsh Executive Vice President, Chief Banking Officer Banking Centers Cash Management Community Banking Administration Operation Services Religious Financial Group Finance Gordon Fong Executive Vice President Chief Financial Officer Culture Tina Sandoval Senior Vice President Chief Culture Officer Internal Communication Accounting Administration Don Pelgrim Executive Vice President Chief Administrative Officer Finance Financial Analysis Information Security Compliance Corporate Services Image & Brand Strategic Partners InformationTechnology Employee Recognition Facilities Human Resources Vintage University 23 Thank you www.vnbcstock.com
